[Cite as Henicle v. Ohio Univ., 2010-Ohio-5223.]

                                      Court of Claims of Ohio
                                                                           The Ohio Judicial Center
                                                                   65 South Front Street, Third Floor
                                                                              Columbus, OH 43215
                                                                    614.387.9800 or 1.800.824.8263
                                                                               www.cco.state.oh.us




LAUREN R. HENICLE

       Plaintiff

       v.

OHIO UNIVERSITY

       Defendant

        Case No. 2010-06338-AD

Deputy Clerk Daniel R. Borchert

MEMORANDUM DECISION



                                          FINDINGS OF FACT
        {¶ 1} “1)      On January 20, 2010, plaintiff, Lauren R. Henicle, parked her 2000
Chevrolet S10 truck in a parking garage owned and operated by defendant, Ohio
University. Plaintiff related she subsequently received “a call from parking services
informing me that there was a white liquid leaking onto my windshield and hood of my
truck.” Plaintiff advised she attempted to wash the liquid substance from her truck, but
the substance could not be removed at the car wash. Plaintiff asserted her truck was
damaged as a proximate cause of negligence on the part of defendant in maintaining a
hazardous condition on university premises and she has consequently filed this
complaint seeking to recover damages in the amount of $703.40, representing the cost
of ineffective washes and the cost of repainting her truck. In her complaint, plaintiff
provided evidence that she maintains insurance coverage with a $250.00 deductible
provision. The filing fee was paid and plaintiff requested reimbursement of that cost
along with her damage claim.
        {¶ 2} “2)      Defendant filed an investigation report stating, “Ohio University does
not contest this claim.” Defendant requested the amount plaintiff be entitled to recover
“be no more than the plaintiff’s deductible of $250 plus the cost of her car wash charges
$25, and the filing fee.


                                CONCLUSIONS OF LAW
       {¶ 3} 1)     Sufficient proof has been offered to establish the damage to the
vehicle was proximately caused by negligence on the part of defendant.               Lee v.
University of Akron (1998), 97-12441; Warren v. University of Akron (1999), 99-01683-
AD; Miller v. University of Akron (2001), 2001-04140-AD; Swigart v. Ohio Univ., Ct. of
Cl. No. 2009-01581-AD, 2009-Ohio-2771.
       {¶ 4} 2)     R.C. 2743.02(D) provides:
       {¶ 5} (D) Recoveries against the state shall be reduced by the aggregate of
insurance proceeds, disability award, or other collateral recovery received by the
claimant. This division does not apply to civil actions in the court of claims against a
state university or college under the circumstances described in section 3345.40 of the
Revised Code. The collateral benefits provisions of division (B)(2) of that section apply
under those circumstances.”
       {¶ 6} Also, R.C. 3345.40(B)(2) states in pertinent part:
       {¶ 7} “If a plaintiff receives or is entitled to receive benefits for injuries or loss
allegedly incurred from a policy or policies of insurance or any other source, the benefits
shall be disclosed to the court, and the amount of the benefits shall be deducted from
any award against the state university or college recovered by plaintiff.”
       {¶ 8} 3)     Defendant is liable to plaintiff for her insurance coverage deductible
and car wash expense, $275.00, plus the $25.00 filing fee which may be reimbursed as
compensable costs pursuant to R.C. 2335.19.           See Bailey v. Ohio Department of
Rehabilitation and Correction (1990), 62 Ohio Misc. 2d 19, 587 N.E. 2d 990.




                                Court of Claims of Ohio
                                                                           The Ohio Judicial Center
                                                                   65 South Front Street, Third Floor
                                                                              Columbus, OH 43215
                                                                    614.387.9800 or 1.800.824.8263
                                                                               www.cco.state.oh.us




LAUREN R. HENICLE

      Plaintiff

      v.

OHIO UNIVERSITY

      Defendant

          Case No. 2010-06338-AD

Deputy Clerk Daniel R. Borchert


ENTRY OF ADMINISTRATIVE
DETERMINATION



          Having considered all the evidence in the claim file and, for the reasons set forth
in the memorandum decision filed concurrently herewith, judgment is rendered in favor
of plaintiff in the amount of $300.00, which includes the filing fee. Court costs are
assessed against defendant.




                                            DANIEL R. BORCHERT
                                            Deputy Clerk

Entry cc:

Lauren R. Henicle                           George T. Wendt
8849 Pineville Road                         Ohio University
Shippensburg, PA 17257                      160 West Union Street
                                            HDL Center 166H
                                            Athens, Ohio 45701
RDK/laa
6/16
Filed 6/28/10
Sent to S.C. reporter 10/22/10